Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 1 of 37




      EXHIBIT A
TO NOTICE OF REMOVAL
       Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 2 of 37

                                                                     Service of Process
                                                                     Transmittal
                                                                     11/01/2018
                                                                     CT Log Number 534339351
TO:     Howard Harris
        BMW of North America, LLC
        300 Chestnut Ridge Road
        Woodcliff Lake, NJ 07677-7731

RE:     Process Served in California

FOR:    BMW of North America, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 VITALIY SHKOLNIK, PLTF. vs. BMW OF NORTH AMERICA, LLC, ET AL., DFT.
DOCUMENT(S) SERVED:              SUMMONS, COMPLAINT, COVER SHEET, NOTICE, ATTACHMENT(S)
COURT/AGENCY:                    San Mateo County - Superior Court - Redwood City, CA
                                 Case # 18CIV05888
NATURE OF ACTION:                Product Liability Litigation - Lemon Law - WBS3U9C55HP970970
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:        By Process Server on 11/01/2018 at 15:35
JURISDICTION SERVED :            California
APPEARANCE OR ANSWER DUE:        WITHIN 30 CALENDAR DAY AFTER THIS SUMMONS AND LEGAL PAPER ARE SERVED ON
                                 YOU
ATTORNEY(S) / SENDER(S):         Patrea R. Bullock
                                 1420 East Roseville Parkway
                                 Suite 140-335
                                 Roseville, CA 95661
                                 916-878-0161
ACTION ITEMS:                    CT has retained the current log, Retain Date: 11/02/2018, Expected Purge Date:
                                 11/07/2018

                                 Image SOP

                                 Email Notification, Barry Chen Barry.chen@bmwnaext.com

                                 Email Notification, Diane Carbone Diane.Carbone@bmwna.com
                                 Email Notification, Gino Palacios Gino.Palacios@bmwnaext.com

                                 Email Notification, WR Litigation WR_LITIGATION@bmwna.com

SIGNED:                          C T Corporation System
ADDRESS:                         818 West Seventh Street
                                 Los Angeles, CA 90017
TELEPHONE:                       213-337-4615




                                                                     Page 1 of 1 / MK
                                                                     Information displayed on this transmittal is for CT
                                                                     Corporation's record keeping purposes only and is provided to
                                                                     the recipient for quick reference. This information does not
                                                                     constitute a legal opinion as to the nature of action, the
                                                                     amount of damages, the answer date, or any information
                                                                     contained in the documents themselves. Recipient is
                                                                     responsible for interpreting said documents and for taking
                                                                     appropriate action. Signatures on certified mail receipts
                                                                     confirm receipt of package only, not contents.
                   Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 3 of 37

                                                                                                                                                        SUIVI-100

                                            SUMMONS                                                                       FOR COURT USE ONL Y
                                                                                                                      (SOLO PARA USO DE LA CORTE)

                                   (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
 (AVISO AL DEMANDADO):
 BMW OF NORTH AMERICA. LLC, and DOES 1 through 10 inclusive.
                                                                                                           ■ SAN MATEO COUNTY
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                OCT 3 I 2018
 (LO ESTA DEMANDANDO EL DEMANDANTE):
 VITALIY SHKOLNIK.
                                                                                                                Qerk ot ttie Superior Court
                                                                                                               By: ANTONIO 8. GERONIMO
                                                                                                                      Deputy Clerk

  NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center {www.courtinfo.ca.gov/selfhelp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
  {www.cour1info.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court’s lien must be paid before the court will dismiss the case.
 (AVISOI Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidiren su contra sin escucharsu version. Lea la informacion a
 continuacidn.
     Tiene 30 dIaS DE CALENDARiO despuds de que le entreguen esta citacidn y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia at demandante. Una carta o una llamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y mds informacidn en el Centro de Ayuda de las Cortes de California (Www.sucorte.ca.gov;. err la
 biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida a! secretario de la corte
 que le dd un formulario de exencidn de page de cuotas. Si no presents su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podrd guitar su sueldo, dinero y bienes sin mas advertencia.
    Hay otros requisites legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisites para obtener servicios legales gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucre en el sitio web de California Legal Services,
 (Www.lawhelpcalifornia.org;. en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte n el
 colegio de abogados locales. A VISO: Por ley, la corte tiene derccho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperacidn de $10,000 6 mSs de valor recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

The name and address of the court is:                                                                    case number:          ,. «  ^ « n
(®norndre^y^c|ecc,dnjfeJa^corte^esJ^SUPE^^                                                                                 |   V 0 5 8 8 O




The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre. la direccidn y el numero de teISfono del abogado del demandante, o del demandante que no tiene abogado, es):
Patrea R. Bullock, Esq. 1420 E. Roseville Pkwy, Ste 140-335, Roseville, CA 95661 916-878-0161

DATE: October 31. 2018                                            Clerk, by                                                                            , Deputy
(Fecha)                                                           (Secretario)                                                                          (Adjunto)
(For proof of service of this su^m^s, use Proof of Service of Summons (form POS-010).)

(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons. (POS-010)).
                                     NOTICE TO THE PERSON SERVED: You are served
 (SEAL)
                                     1. I I as an individual defendant.
                                     2. I I as the person sued under the fictitious name of (specify):



                                     3. ra on behalf of Ispec/fy;.-BMW OF NORTH AMERICA, LLC
                                         under: dZ]        CCP 416.10 (corporation)                            ]   CCP 416.60 (minor)
                                                  I    I   CCP 416.20 (defunct corporation)                    ]   CCP 416.70 (conservatee)
                                                  I    I   CCP 416.40 (association or partnership) |           |   CCP 416.90 (authorized person)

                                                       1 other (specify):(2CP 17061 Limited Liability Company
                                     4. [    ] by personal delivery on (date):
                                                                                                                                                          Page 1 of 1
Form Adopted lor Mandatory Use                                                                                                 Code of Civil Procedure §§ 412.20. 465
                                                                       SUMMONS
  Judicial Council ol California                                                                                                                 ww\v.coui1in(o.C3.gov
 SUM-100 (Rev. July 1. 2009)
              Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 4 of 37




     1   LAW OFFICES OF PATREA R. BULLOCK
         Email; Attornev@CaliforniaLemonLawExpert.com
 2
         1420 East Roseville Parkway, Suite 140-335                   SAN MATEO COUNTY
 3
         Roseville, CA 95661                                              OCT 31-2018
         Telephone: (916)878-0161
 4       Facsimile: (855) 520-1690                                      Cl*rk of the Superior Court
                                                                       By: ANTONIO R. GERONJMO
 5                                                                             Deputy Clerk
         Attorney; Patrea R. Bullock, SBN 171335
 6       Attorney for Plaintiff, Vitaliy Shkolnik
 7                                    SUPERIOR COURT OF CALIFORNIA
 8                                     COUNTY OF SAN MATEO COUNTY

 9

10       VITALIY SHKOLNIK,                    )          Case No:
                                              )          Judge:
11                    Plaintiffs,             )          Dept:
                                              )      I




12       vs.                                  )          COMPLAINT FOR VIOLATION OF
                                              )          STATUTORY OBLIGATIONS
13       BMW of North America, LLC, and DOES 1)I
         through 10 inclusive                 )          JURY TRIAL DEMANDED
14                                            )I
                       Defendants.            )          Complaint Filed
15
                                              )          Trial Date:

16
                Plaintiff alleges as follows:
                                                                                        MY FAX
17

18                                                  PARTIES

19             1.      As used in this Complaint, the word "Plaintiff" shall

20             refer to Plaintiff Vitaliy Shkolnik.

21             2.      Plaintiff is a resident of San Mateo County,. California .

22             3.      As used in this Complaint, the word "Defendant" shall

23             refer to all Defendants named in this Complaint.

24             4.      Defendant is a corporation organized and in existence

25             under the laws of the State of California and registered with

26             the California Department of Corporations to conduct business

27             in California under the name of BMW of North America, LLC.

28                                                       1

                                     COMPLAINT: JURY TRIAL DEMAND
     Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 5 of 37




 1   5.    Plaintiff does not know the true names and capacities of

 2   the Defendants sued under the fictitious names DOES 1 to 10.

 3   They are sued pursuant to Code of Civil Procedure section 474.

 4   When Plaintiff becomes aware of the true names and capacities

 5   of the Defendants sued as DOES 1 TO 10,      Plaintiff will amend

 6   this Complaint to state their true names and capacities.

 7                          FIRST CAUSE OF ACTION
                       BY PLAINTIFF AGAINST DEFENDANT
 8        VIOLATION OF SUBDIVIDION (D) OF CIVIL CODE SECTION 1793.2
 9
     6.        On or about December 13, 2016,   Plaintiff leased a new
10
     BMW M4 Convertible, vehicle identif .i cat ion number
11
     WBS3U9C55HP970970,     (hereinafter "Vehicle") with 15 miles on the
12
     odometer, which was manufactured and or distributed by
13
     Defendant.     The Vehicle was purchased primarily for personal.
14
     family or household purposes. Plaintiff purchased the Vehicle
15
     from a person or entity engaged in the business of
16
     manufacturing, distributing or selling consumer goods at
17
     retail.
18
     7.    In connection with the purchase. Plaintiff received an
19
     express written warranty in which Defendant undertook to
20
     preserve or maintain the utility or performance of the Vehicle
21
     or to provide compensation if there is a failure in utility or
22
     performance for a specified period of time. The warranty
23
     provided,    in relevant part, that in the event a defect
24
     developed with the Vehicle during the warranty period.
25
     Plaintiff could deliver the Vehicle for repair services to
26
     Defendant's representative and the Vehicle would be repaired.
27

28                                   2

                       COMPLAINT: JURY TRIAL DEMAND
     Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 6 of 37




 1   8.    During the warranty period, the Vehicle contained or

 2   developed defects, including but not limited to, OIL LEAKS AND

 3   ENGINE DEFECTS. Said defects substantially impair the use.
 4   value or safety of the Vehicle.
 5   9.    Defendant and its representatives in this state have been

 6   unable to service or repair the Vehicle to conform to the
 7   applicable express warranties after a reasonable number of
 8   opportunities.     Despite this fact. Defendant failed to promptly
 9   replace the Vehicle or make restitution to Plaintiff as
10   reguired by Civil Code section 1793.2,     subdivision (d) and

11   Civil Code section 1793.1, subdivision (a)(2).
12   10.   Plaintiff has been damaged by Defendant's failure to
13   comply with its obligations pursuant to Civil Code section
14   1793.2, subdivision (d) and Civil Code section 1793.1,
15   subdivision (a)(2), and therefore brings this cause of action
16   pursuant to Civil Code section 1794.
17   11.   Defendant's failure to comply with its obligation under

18   Civil Code section 1793.2, subdivision (d) was willful,       in that
19   Defendant and its representative were aware that they were
20   unable to service or repair the Vehicle to conform to the

21   applicable express warranties after a reasonable number of
22   repair attempts, yet Defendant failed to and/or refused to
23   promptly replace the Vehicle or make restitution.       Accordingly,
24   Plaintiff is entitled to a civil penalty of two times
25   Plaintiff's actual damages pursuant to Civil Code section 1794,
26   subdivision (c).
27

28                                   3

                      COMPLAINT: JURY TRIAL DEMAND
        Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 7 of 37
\




    1   12 .     Defendant does not maintain a qualified third-party

    2   dispute resolution process which substantially complies with

    3   Civil Code section 1793.22.     Accordingly, Plaintiff is entitled

    4   to a civil penalty of two times Plaintiff's actual damages

    5   pursuant to Civil Code section 1794, subdivision (e).

    6   13.      Plaintiff seeks civil penalties pursuant to section 1794,

    7   subdivisions (c) and (e)in the alternative and does not seek to

    8   cumulate civil penalties, as provided in Civil Code section

    9   1794, subdivision (f).

10                              SECOND CAUSE OF ACTION
                            BY PLAINTIFF AGAINST DEFENDANT
11             VIOLATION OF SUBDIVIDION (B) OF CIVIL CODE SECTION 1793.2
12
        14 .     Plaintiff incorporates by reference the allegations
13
        contained in the paragraphs set forth above.
14
        15.      Although Plaintiff presented the Vehicle to Defendant's
15
        representative in this state. Defendant and its representative
16
        failed to commence the service or repairs within a reasonable
17
        time and failed to service or repair the Vehicle so as to
18
        conform to the applicable warranties within 30 days, in
19
        violation of Civil Code section 1793.2, subdivision (b).
20
        Plaintiff did not extend the time for completion of repairs
21
        beyond the 30-day requirement.
22
        16.      Plaintiff has been damaged by Defendant's failure to
23
        comply with its obligations pursuant to Civil Code section
24
        1793.2(b), and therefore brings this Cause of Action pursuant
25
        to Civil Code section 1794.
26

27

28                                       4

                          COMPLAINT: JURY TRIAL DEMAND
     Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 8 of 37




 1   17 .   Plaintiff has rightfully rejected and/or justifiably
 2   revoked acceptance of the Vehicle and has exercised a right to
 3   cancel the sale. By serving this Complaint, Plaintiff does so
 4   again. Accordingly,   Plaintiff seeks the remedies provided in
 5   California Civil Code section 1794(b)(1),      including the entire

 6   purchase price.     In the alternative. Plaintiff seeks the
 7   remedies set forth in California Civil Code section 1794(b) (2),
 8   including the diminution in value of the Vehicle resulting from

 9   its defects. Plaintiff believes that, at the present time, the
10   Vehicle's value is de minimis.
11   18.    Defendant's failure to comply with its obligations under
12   Civil Code section 1793.2(b) was willful,      in that Defendant and
13   its representative were aware that they were obligated to
14   service or repair the Vehicle to conform to the applicable
15   express warranties within 30 days, yet they failed to do so.
16   Accordingly, Plaintiff is entitled to a civil penalty of two
17   times Plaintiff's actual damages pursuant to Civil Code section

18   1794(c).
19                        THIRD CAUSE OF ACTION
                      BY PLAINTIFF AGAINST DEFENDANT
20     VIOLATION OF SUBDIVIDION (A)(3) OF CIVIL CODE SECTION 1793.2
21
     19.    Plaintiff incorporates by reference the allegations
22
     contained in paragraphs set forth above.
23
     20.    In violation of Civil Code section 1793.2, subdivision
24
     (a)(3), Defendant failed to make available to its authorized
25
     service and repair facilities sufficient service literature and
26
     replacement parts to effect repairs during the express warranty
27

28                                   6

                       COMPLAINT: JURY TRIAL DEMAND
      Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 9 of 37




  1   period.    Plaintiff has been damaged by Defendant's failure to

  2   comply with its obligations pursuant to Civil Code section

  3   1793.2(a)(3), and therefore brings this Cause of Action
  4   pursuant to Civil Code section 1794.

  5   21 .   Defendant's failure to comply with its obligations under

  6   Civil Code section 1793.2, subdivision (a)(3) was willful,        in

  7   that Defendant knew of its obligation to provide literature and

  8   replacement parts sufficient to allow its repair facilities to

  9   effect repairs during the warranty period, yet Defendant failed

10    to take any action to correct its failure to comply with the
1 ^   law.   Accordingly,    Plaintiff is entitled to a civil penalty of

12    two times Plaintiff's actual damages; pursuant to Civil Code

13    section 17 94 (c) .
14                           FOURTH CAUSE OF ACTION
                        BY PLAINTIFF AGAINST DEFENDANT
15                    BREACH OF EXPRESS WRITTEN WARRANTY
                   CIVIL CODE SECTIONS 1791.2, SUBD.(a);1794
16

17    22 .   Plaintiff incorporates by reference the allegations

18    contained in paragraphs set forth above.

19    23 .   In accordance with Defendant's warranty.     Plaintiff

20    delivered the Vehicle to Defendant's representative in this

21    state to perform warranty repairs.      Plaintiff did so within a

22    reasonable time.      Each time Plaintiff delivered the Vehicle,

23    Plaintiff notified Defendant and its representative of the

24    characteristics of the Defects. However, the representative

25    failed to repair the Vehicle, breaching the terms of the

26    written warranty on each occasion.

27

28                                     6

                        COMPLAINT: JURY TRIAL DEMAND
     Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 10 of 37




 1   24 .   Plaintiff has been damaged by Defendant's failure to

 2   comply with its obligations under the express warranty, and

 3   therefore brings this Cause of Action pursuant to Civil Code

 4   section 1794.
 5   25.    Defendant's failure to comply with its obligations under

 6   the express warranty was willful, in that Defendant and its

 7   authorized representative were aware that they were obligated

 8   to repair the Defects, but they intentionally refused to do so.

 9   Accordingly, Plaintiff is entitled to a civil penalty of two

10   times Plaintiff's actual damages pursuant to Civil Code section

11   1794 (c) .
12                        FIFTH CAUSE OF ACTION
                     BY PLAINTIFF AGAINST DEFENDANT
13            BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                   CIVIL CODE SECTIONS 1791.1 AND 1794
14

15   26.    Plaintiff incorporates by reference the allegations

16   contained in paragraphs set forth above.

17   27.    Pursuant to Civil Code section 1792, the sale of the

18   Vehicle was accompanied by Defendant's implied warranty of

19   merchantability. Pursuant to Civil Code section 1791.1,the

20   duration of the implied warranty is coextensive in duration

21   with the duration of the express written warranty provided by

22   Defendant, except that the duration is not to exceed one year.

23   28 .   Pursuant to Civil Code Section 1791.1(a), the implied

24   warranty of merchantability means and includes that the Vehicle

25   will comply with each of the following requirements:        (1) The

26   Vehicle will pass without objection in the trade under the

27   contract description;    (2) The Vehicle is fit for the ordinary

28                                    7

                      COMPLAINT: JURY TRIAL DEMAND
     Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 11 of 37




 1   purposes for which such goods are used;       (3) The Vehicle is

 2   adequately contained, packaged and labeled;        (4) The Vehicle

 3   will conform to the promises or affirmations of fact made on
 4   the container or label.
 5   29.    On or about December 13, 2016, or within one year
 6   thereafter, the Vehicle contained or developed the defects set
 7   forth above. The existence of each of these defects constitutes
 8   a breach of the implied warranty because the Vehicle (1) does

 9   not pass without objection in the trade under the contract

10   description.    (2) is not fit for the ordinary purposes for which
11   such goods are used.    (3) is not adequately contained, packaged

12   and labeled, and (4) does not conform to the promises or

13   affirmations of fact made on the container or label.
14   30.    Plaintiff has been damaged by Defendant's failure to

15   comply with its obligations under the implied warranty, and

16   therefore brings this Cause of Action pursuant to Civil Code

17   section 1794.
18                         SIXTH CAUSE OF ACTION
                       BY PLAINTIFF AGAINST DEFENDANT
19              VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
20
     31 .   Plaintiff incorporates by reference the allegations
21
     contained in paragraphs set forth above.
22
     32.    Plaintiff is a "consumer" as defined in the Magnuson-Moss
23
     Act (referred to as "Mag-Moss"),     15 U.S.C section 2301(3).
24
     33.    Defendant is a "supplier" and "warrantor" as defined in
25
     the Mag-Moss Act.,    15 U.S.C. section 2301(4),    15 U.S.C. section
26
     2301(5).
27

28                                    8

                       COMPLAINT: JURY TRIAL DEMAND
     Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 12 of 37




 1   34 .   The Vehicle is a "consumer product" as defined in the

 2   Mag-Moss Act,   15 U.S.C. section 2301    (1).
 3   35.    In addition to the express warranty, in connection with

 4   the sale of the Vehicle to Plaintiff, an implied warranty of

 5   merchantability was created under California law.        The

 6   vehicle's implied warranties were not disclaimed using a
 7   Buyer's Guide displayed on the vehicle; thus any purported

 8   disclaimers were ineffective pursuant to 15 U.S.C. section

 9   2308(c).
10   36.    Defendant violated the Magnuson-Moss Act when it breached

11   the express warranty and implied warranties by failing to

12   repair the defects and nonconformities, or to replace the

13   vehicle.
14   37 .   Plaintiff performed all terms, conditions, covenants.

15   promises and obligations required to be performed on
16   Plaintiff's part under the terms of the purchase agreement.
17   express warranty and implied warranty, except for those terms.

18   conditions, covenants promises and obligations or payments for

19   which performance and/or compliance has been excused by the

20   acts and/or conduct of the Defendant and/or by operation of

21   law.
22   38 .   As a direct and proximate result of the acts and

23   omissions of the Defendant, Plaintiff has been damaged in the

24   form of general, special and actual damages in an amount within

25   the jurisdiction of this Court, according to proof at trial.

26   39.    Under the Act,   Plaintiff is entitled to reimbursement of
27   the entire amount paid or payable.
28                                    9

                      COMPLAINT; JURY TRIAL DEMAND
     Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 13 of 37
                          /



 1   40.    Plaintiff is entitled to all incidental, consequential
 2   and general damages resulting from Defendant's failure to
 3   comply with their obligations under the Magnuson-Moss Act.
 4   41 .   Plaintiff is entitled under the Magnuson-Moss Act to
 5   recover as part of the judgment a sum equal to the aggregate
 6   amount of costs and expenses,            including attorney's fees.
 7   reasonably incurred in connection with the commencement and
 8   prosecution of this action pursuant to 15 U.S.C. section
 9   2310 (d) (2) .
10                                       PRAYER
11          PLAINTIFF PRAYS for judgment against Defendant as
12   follows:
13                    a. For Plaintiff's actual damages in the amount
14                      according to proof at trial;
15                b. For restitution;
16                    c. For a civil penalty in the amount of two times
17                      Plaintiff's actual damages pursuant to Civil Code
18                      section 1794, subdivision (c) and/or (e);
19                d. For any consequential and incidental damages;
20                    e. For costs of the suit and Plaintiff's reasonable
21                      attorneys'   fees pursuant to Civil Code section
22                      1794, subdivision (d);
23                    f. For prejudgment interest at the legal rate; and
24                g. For such other relief as the Court may deem
25                      proper.
26                h.
27

28                                       10

                          COMPLAINT: JURY TRIAL DEMAND
         Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 14 of 37




 1                             DEMAND FOR JURY TRIAL

 2   Plaintiff hereby demands a jury trial on all causes of action
 3
     asserted herein.
 4

 5   Dated: October 31, 2018

 6

 7                              By:
                                      PATREA R. BULLOCK
 8                                    Attorney for Plaintiff

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       11

                          COMPLAINT: JURY TRIAL DEMAND
                      Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 15 of 37

                                                                                                                                                                    CM-010
  ATTORNEY OR PARTY WJTHOUT ATTORNEY (Name. State Bar number, and address):                                                       FOR COURT USE ONLY
— PatreaR. Bullock, Esq. 171335
  1420 East Roseville Parkway, Suite 140-335
  Roseville, CA 95661
            TELEPHONE NO.: 916-878-0161                            FAX NO.: 855-520-1690
  ATTORNEY FOR {Nome):     Plaintiff, Vitaliy Shkoink                                                              SAN MATEO COUNIT
SUPERIOR COURT OF CAUFORNIA, COUNTY OF SAN MATEO
    STREET ADDRESS: 400 CouRty Center                                                                                           OCT 31; 2018
          MAILING ADDRESS:

         CITY AND ZIP CODE: RedwoocJ City, CA 94063                                                                   Clerk of the Superior Court
             BRANCH NAME: SoutHem Branch                                                                             By: ANTONIO R. GERONIMO
   CASE NAME:                                                                                                                Deputy Clerk
   Shkolnik, Vitaliy v. BMW of North America, LLC, and Does 1 through 10, inc.
                                                                                                                CASE NUMBER:
    CIVIL CASE COVER SHEET                             Complex Case Designation
 ZH Unlimited        C ] Limited                   ZH Counter                 Joinder
      (Amount              (Amount                                                              JUDGE:
      demanded             demanded is           Filed with first appearance by defendant
      exceeds $25,000)     $25,000 or less)           (Cal. Rules of Court, rule 3.402)          DEPT:

                               Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:                                                                                    BY F,Ak\
   Auto Tort                                   Contract                                 Provisionally Complex Civil Litigation
                                               I    I Breach of contract/warranty (06)  (Cal. Rules of Court, rules 3.400-3.403)
   ^ Auto (22)
         ___     Uninsured motorist (46)                       I   I   Rule 3.740 collections (09)       I   I Antitrust/Trade regulation (03)
    Other PI/PD/WD (Personal Injury/Property                   I   I   Other collections (09)            LJ Construction defect (10)
    Damage/Wrongful Death) Tort                                I__ I Insurance coverage (18)             I   I Mass tort (40)
     I      I Asbestos (04)                                    I   I Other contract (37)                 I   I Securities litigation (28)
     I      I Product liability (24)                           Real Property                             I   I Environmental/Toxic tort (30)
     I      I Medical malpractice (45)                         I  I Eminent domain/inverse               I   I Insurance coverage claims arising from the
    I       I Other PI/PD/WD (23)                                    condemnation (14)                         above listed provisionally complex case
                                                               I   I   Wrongful eviction (33)                  types (41)
        Non-PI/PDA(VD (Other) Tort
                                                               I   I   Other real property (26) '        Enforcement of Judgment
         ----- j Business tort/unfair business practice (07)
         ^ Civil rights (08)                                   Unlawful Detainer                         I   I Enforcement of judgment (20)

               I Defamation (13)                               I   I Commercial (31)                     Miscellaneous Civil Complaint
               I Fraud (16)                                    I   I Residential (32)                    I   I RICO (27)
               I Intellectual property (19)                    I   I Dnjgs (38)                          I   I Other, complaint (not specified above) (42)
               I Professional negligence (25)                  Judicial Review                           Miscellaneous Civil Petition
        ZZ\ Other non-PI/PD/WD tort (35)                       I   I Asset forfeiture (05)               I   I Partnership and corporate governance (21)
     Employment                                                □ Petition re: arbitration award (11)           other petition (not specked above) (43)
    I       I Wrongful termination (36)                        I   I Writ of mandate (02)
    I       I Other employment (15)                            I   I Other judicial review (39)
2. This case LJ is                is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management;
   a, I   I Large number of separately represented parties        d. I   I Large number of witnesses
   b.     ] Extensive motion practice raising difficult or novel  e. EZl Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve                  in other counties, states, or countries, or in a federal court
   c. I   I Substantial amount of documentary evidence            f. I   I Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): a.[7J monetary                         b. [ZZl nonmonetary; declaratory or injunctive relief               c,        ] punitive
4. Number of causes of action (specify): Six
5. This case         is   I V' I is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: Octobsr 31,2018
Patrea R. Bullock                                                                                     —                           y:-
                                   (TYPE OR PRINT NAME)                                                (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)

                                                                                  NOTICE
  » Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  “ If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  ® Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes °nl^. ^ ^
                                                                                                                    Cal. Rules ol Court, rules 2.30. 3.220, 3.J00-3.403. 3.740:
Form Adopted for Mandatory Use                                 CIVIL CASE COVER SHEET                                       Cal. Standards of Judicial Adminislraiion, std. 3.10
  Judicial Council of California
                                                                                                                                                          ww\v.cou/t/V)fo.ca.gov
   CM^)i0{Rev. Julv 1. 20071
                    Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 16 of 37




                                        NOTICE OF CASE MANAGEMENT CONFERENCE



Shkolnik, Vitaliy                                 MM.MATEO COUNTY                                           Case No:

                                                     OCT 31-2018
                     Vs.                             Oerk of the Superior Court                               Date:
                                                    By; ANTONIO R. GERONIMO
BMW of North America                                       Deputy Clerk                          Time: 9:00 AM

                                                                                             Dept.                           --on Tuesday & Thursday

                                                                                            Dept.                            -on Wednesday & Friday


You are hereby given notice of your Case Management Conference. The date, time, and department have been written above.

    1.   In accordance with applicable California Rules of the Court and local Rules 2.3(d)l-4 and 2.3(m), you are hereby ordered
         to:
               a.    Serve all named defendants and file proofs of service on those defendants with the court within 60-days of filing
                     the complaint (CRC 201.7).
               b.    Serve a copy of this notice. Case Management Statement and ADR Information Sheet on all named parties in this
                     action.
               c.    File and serve a completed Case Management Statement at least 15-days before the Case Management
                     Conference [CRC212{g)]. Failure to do so may result in monetary sanctions.
               d.    Meet and confer, in person or by telephone, to consider each of the issues identified in CRC212(f) no later than                             (
                     30-days before the date set for the Case Management Conference.

    2.   If you fail to follow the orders above, you are ordered to show cause why you should not be sanctioned. The Order
         to Show Cause hearing will be at the same time as the Case Management Conference hearing. Sanctions may
         include monetary, evidentiary or issue sanctions as well as striking pleadings and/or dismissal.

    3.   Continuances of Case Management Conferences are highly disfavored unless good cause is shown.
    4.   Parties may proceed to an appropriate dispute resolution process ("ADR") by filing a Stipulation to ADR and Proposed
         Order (see attached form), if plaintiff files a Stipulation to ADR and Proposed Order electing to proceed to judicial
         arbitration, the Case Management Conference will be taken off the court calendar and the case will be referred to the
         Arbitration Administrator. If plaintiffs and defendants file a completed stipulation to another ADR process (e.g.,
         mediation) 10-days prior to the first scheduled Case Management Conference, the Case Management Conference will be
         continued for 90-days to allow parties time to complete their ADR session. The court will notify parties of their new Case
         Management Conference date.
    5.   If you have filed a default or a judgment has been entered, your case is not automatically taken off Case Management
         Conference Calendar. If "Does", "Roes", etc. are named in your complaint, they must be dismissed in order to close the
         case. If any party is in bankruptcy, the case is stayed only as to that named party.
    6.   You are further ordered to appear in person* (or through your attorney of record) at the Case Management Conference
         noticed above. You must be thoroughly familiar with the case and fully authorized to proceed.
    7.   The Case Management judge will issue orders at the conclusion of the conference that may include:
             a. Referring parties to voluntary ADR and setting an ADR completion date;
               b.    Dismissing or severing claims or parties;
             c. Setting a trial date.
    8.   The Case Management judge may be the trial judge in this case.

    For further information regarding case management policies and procedures, see the court's website at: www.sanmateocourt.org

    ^Telephonic appearances at case management conferences ore ovoitohle by contacting CourtCall, LiC, an independent vendor^ at least five business days prior
    to the scheduled conference (see attached CourtCall information).
    Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 17 of 37




          J




\




                V
    Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 18 of 37




                         Superior Court of California, San Mateo County

Appropriate Dispute Resolution (ADR) is a way of solving legal problems without going to trial. All
types of disputes can be resolved through ADR. The Court encourages you to use some form of ADR
before you proceed to trial. The most popular form of ADR is mediation. The Multi-Option ADR Project
can help you choose the option that is best for your case and refer you to an experienced ADR
provider.

                                            What are the Advantages of Using ADR?

   .at)  Faster-Traditional litigation can take years to complete but ADR usually takes
   weeks or months.
   ao        Cheaper- Parties can save on attorneys’ fees and litigation costs.

   at)       More control & flexibility - Parties choose the ADR process most appropriate for their case.
         Cooperative & less stressful - In mediation, parties cooperate to find a mutually
   agreeable solution to their dispute.

                                          What are the Disadvantages of Using ADR?

   an     You may go to Court anyway- If you can’t resolve your case using ADR, you may still
   have to spend time and money on your lawsuit.
            Not free - The neutrals charge fees (except in judicial arbitration), but you may qualify
   for financial aid.

                                                 Are There Different Kinds of ADR?

    aD      Mediation - A neutral person (mediator) helps the parties communicate, clarify facts,
    identify legal issues, explore settlement options and agree on a solution that is acceptable to all
    sides.
             Judicial Arbitration - Is an informal hearing where a neutral person (arbitrator) reviews
    the evidence, hears arguments and makes a decision on your case. In non-binding judicial
    arbitration, parties have the right to reject the arbitrator’s decision and proceed to trial. For more
    information regarding judicial arbitration, please see the attached sheet.
            Binding Arbitration - The parties agree ahead of time to accept the arbitrator’s decision
   as final. Parties who choose binding arbitration give up their right to go to Court and their right to
   appeal the arbitrator’s decision.
            Neutral Evaluation - A neutral person (evaluator) listens to the parties, asks them
    questions about their case, reviews evidence and may hear witness testimony. The evaluator
    helps the parties identify the most important legal issues in their case and gives them an analysis
    of the strengths and weaknesses of each side’s case. Special neutral evaluation guidelines are
    available on the Court’s website at www.sanmateocourt.orq/adr.
             Settlement Conference - Although similar to mediation, the neutral (a judge) may take
    more control in encouraging parties to settle. Settlement conferences take place at the
    courthouse. All cases have a mandatory settlement conference approximately 2-3 weeks before
    the trial date.

                                                                                                                                              Page 1 of 3

                                            Appropriate Dispute Resolution Information Sheet
    Form adopted for Mandatoiy Use (CA Rule of Court §3.221] Local Court Form ADR-CV-8 [Sept, 2010, Revised Jan. 2013] w^w.sanmaleocourLorg
    Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 19 of 37




     How Does Voiuntarv Mediation/Neutrai Evaiuation Work in San !Viateo County?

           The person who files the lawsuit (the plaintiff) must include this ADR Information Sheet
   with the complaint when serving the defendants in the case.
   <aD     All the parties in your case will meet with a judge at your first Case Management
   Conference (CMC), which is scheduled within 120 days of the filing of the complaint. The judge
   will speak to you about your voluntary ADR options, encourage you to participate in ADR and ask
   you to meet with Court ADR staff.
   •sD     If you and the parties decide to use ADR, Local Rule 2.3(i)(3) states that you must file a
   Stipulation and Order to ADR with the Court Clerk’s Office. This form lets the Court know both
   whom you have selected as your ADR neutral and the date of the ADR session.
   ^      You and the other parties can find your own ADR neutral for the case or use a neutral
   who is on the Court’s ADR Panel.
          o       For a list of Court ADR neutrals and their resumes, visit the Court’s website at
          www.sanmateocourt.orq/adr. (Go to "Civil ADR Program," "Civil ADR Program Panelist
          List” and click on any provider’s name.)
           If you decide to do ADR and file a Stipulation and Order to ADR at least 10 days before .
   your first CMC, the Court will postpone (continue) your first CMC for 90 days to allow the parties
   time to resolve the case using ADR. The Clerk’s Office will send you a notice with your new
   CMC date.
   ^       Within 10 days of completing ADR, you and your lawyer (if you have one) must fill out
   either an Evaluation By Attorneys or Client Evaluation and mail or fax it to the ADR offices at:
   400 County Center, Redwood City, CA 94063; (650) 599-1754 (fax).

                                                      Do 1 Have to Pav to Use ADR?

   ^        Yes. You and the other parties will pay the ADR neutral directly. However, you do not
   have to pay the Court for either judicial arbitration or for the mandatory settlement conference
   that is scheduled before your trial.
   •so      If you expect to have difficulty paying the ADR provider’s fee, ask the ADR Coordinator
   for a financial aid application. You will need to fill out this application to determine whether or not
   you qualify for financial assistance.


In San Mateo County, parties also can take their case to the community mediation organization, the
Peninsula Conflict Resolution Center (“PCRC”), and have their case mediated by PCRC's panel of
trained and experienced volunteer mediators. To learn more about programs and fees, contact
PCRC’s Manager of Mediation Programs at (650) 513-0330.




             For more information, visit the court website at vww.sanmateocourt.orq/adr
             or contact the ADR Program: 400 County Center, Redwood City, CA 94063.
                    Phone: (650) 599-1070, (650) 599-1073 and fax: (650) 599-1754
                                                                                                                                      Page 2 of 3
                                             Appropriate Dispute Resolution Information Sheet
    Foim adopted for Mandatory Use (CA Rule of Court §3.221) Local Court Form ADRCV-B [Sept, 2010, Revised Jan. 2013] wwAi.sanmateocourtorg
    Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 20 of 37




Judicial Arbitration, one of the available Appropriate Dispute Resolution (ADR) options, differs from
other options in that it is usually court-ordered, unless the parties agree to it.

                                    What are the Advantages of Using Judicial Arbitration?

             Free -Parties do not have to pay for the arbitrator’s fee.

   ^      Fast -Parties are usually given 120 days from the date of the Case Management
   Conference (CMC) to have their case heard by the appointed arbitrator.

          Informal -The hearing is conducted by an arbitrator who issues an award. (Arbitrators
   are usually attorneys who practice or have practiced in San Mateo County.)

                                 What are the Disadvantages of Using Judicial Arbitration?

          The award issued by the arbitrator is not always binding (unless the parties stipulated
   otherwise). If any party requests a trial within 30 days of the award, the award becomes void
   and the case continues on to trial.

                              How Does Judicial Arbitration Work in San Mateo County?

   .SD    During your first CMC hearing, the judge may decide to order you to judicial arbitration.
   You will then receive instructions and a proposed list of arbitrators in the mail.
           Parties also may agree to judicial arbitration by filing a Stipulation and Order to ADR
   form at least 10 days before the first CMC. The CMC clerk will then vacate your CMC hearing
   and send the case to arbitration. The parties will receive instructions and a proposed list of
   arbitrators in the mail.
            Parties can stipulate (agree) to an arbitrator on the Court's Judicial Arbitration Panel
   list. Otherwise, proposed names of arbitrators will be sent to the parties.
             o        For a list of arbitrators, their resumes, and other information, visit the Court’s
             website at www.sanmateocourt.orQ/adr. (Go to “Judicial Arbitration Program,” “Judicial
             Arbitration Panelist List" and click on the arbitrator’s name. To view the arbitrators by
             subject matter, click on "Judicial Arbitration Panelists by Subject Matter.”)
   .60    After the arbitration hearing is held and the arbitrator issues an award, the parties have
   30 days to turn dpwn/reject the award by filing a Trial de Novo (unless they have stipulated that
   the award would be binding).
   ,SD     If the parties reject the award and request a Trial de Novo, the Court will send out
   notices to the parties of the Mandatory Settlement Conference date and the trial date.

          Following your arbitration hearing, you will also receive an evaluation form to be filled out
   and returned to the Arbitration Administrator.




            For more information, visit the court website at www.sanmateocourt.orq/adr
            or contact Judicial Arbitration: 400 County Center, Redwood City, CA 94063.
                  Phone: (650) 599-1070 or (650) 599-1073 and Fax: (650) 599-1754
                                                                                                                                              Page 3 of 3

                                            Appropriate Dispute Resolution Information Sheet
    Form adopted for Mandatory Use (CA Rule of Court §3.221] Local Court Form ADR-CV-8 (Sept, 2010, Revised Jan. 2013) www.sanmateocourtorg
   Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 21 of 37




Attorney or Party without Attorney (Name, Address, Telephone. Fax, Court Use Only
State Bar membership number);



SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN MATEO
Hall of Justice and Records
400 County Center
Redwood City, CA 94063-1655 (650) 363-4711
Plainti£f(s);                                                                         Case number;



Defendant(s):                                                                         Current CMC Date;




            STIPULATION AND ORDER TO APPROPRIATE DISPUTE RESOLUTION

PlaintifT will file this stipulation with the Clerk’s Office 10 days prior to or 3 weeks following the first
Case Management Conference unless directed otherwise by the Court and ADR Director [Local Rule
2.3(i)(3)']. Please attach a Service List.

The parties hereby stipulate that all claims in this action         shall be submitted to (select one);
 □ Voluntary Mediation                                               □ Binding Arbitration (private)
 □ Neutral Evaluation                                                □ Settlement Conference (private)
 □ Non-Binding Judicial Arbitration CCP 1141.12                      □ Summary Jury Trial □ Other;_______

Case Type:____________________________________
Neutral’s name and telephone number;___________________________ Date of session:
(Required for continuance of CMC except for non-binding judicial arbitration)
Identity by name the parties to attend ADR session;____________________

                                                                     Original Signatures


Type or print name of SParty without attorney □Attorney for                                (Signature)
□PlaintifC'Petitioner □Defendant/Respondent/Coniesiant               Attorney or Party wiiboul attorney


Type or print name of DParty without attorney DAltomey for                                 (Signature)
□Plaintiff/Pelitioner ODcfcndant/Respondeni/Contestant               Attorney or Party without attorney


Type or print name of DParty without attorney DAttoiney for                                (Signature)
□Plaintiff/Petitioner □Defendant/Respondent/Coniesiant               Attorney or Party without attorney


Type or print name of DParty without attorney OAttomey for                                 (Signature)
□PJaintifi/Pclitioner DDefendant/Rcspondcnt/Conlestant               Attorney or Party without attorney


IT IS so ORDERED:

Date:                                                         Judge of the Superior Court of San Mateo County


Slipui&lion Fonn2006, rev. 2012
   Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 22 of 37




                                      ADR Stipulation and Evaluation iHstrisctioras

In accordance with Local Rule 2.3(i)(3), all parties going to ADR must complete a Stipulation and Order
to ADR and file it with the Clerk of the Superior Court. The Office of the Clerk is located at:

              Clerk of the Superior Court, Civil Division
              Attention: Case Management Conference Clerk
              Superior Court of California, County of San Mateo
              400 County Center
              Redwood City, CA 94063-1655

There is no filing fee for filing the stipulation. An incomplete stipulation will be returned to the parties by
the Clerk’s Office. All stipulations must include the following:

                             □      Original signatures for all attorneys (and/or parties in pro per);
                             □      The name of the neutral;
                             □      Date of the ADR session; and
                             □      Service List (Counsel need not serve the stipulation on parties).

Parties mutually agree on a neutral and schedule ADR sessions directly with the neutral. If parties would
like a copy of the court’s Civil ADR Program Panelist List and information sheets on individual panelists,
they may visit the court’s website at www.sanmateocotirt.org/adr.

If Filing the Stipulation Prior to an Initial Case Management Conference
To stipulate to ADR prior to the initial case management conference, parties must file a completed
stipulation at least 10 days before the scheduled case management conference. The clerk will send notice
of a new case management conference date approximately 90 days from the current date to allow time for
the ADR process to be completed.

If Filing Stipulation Following a Case Management Conference
When parties come to an agreement at a case management conference to utilize ADR, they have 21 days
from the date of the case management conference to file a Stipulation and Order to ADR with the court
[Local Rule 2.3(i)(3)l

Post-ADR Session Evaluations
Local Rule 2.3(i)(S) requires submission of post-ADR session evaluations within 10 days of completion
of the ADR process. Evaluations are to be filled out by both attorneys and clients. A copy of the
Evaluation By Attorneys and Client Evaluation are attached to the Civil ADR Program Panelist List or
can be downloaded from the court’s web site.

Non-Binding Judicial Arbitration
Names and dates are not needed for stipulations to judicial arbitration. The Judicial i\rbitration
Administrator will send a list of names to parties once a stipulation has been submitted.

For further information regarding San Mateo Superior Court’s Civil ADR and Judicial Arbitration
Pro^ams, visit the Court’s website at www.sanmateocourt.org/adr or contact the ADR offices at (650)
599-1070 or (650)599-1073.




Stipulfttion Form 2006, rev. 2012
Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 23 of 37




Superior Court of California, County of San Mateo

                        CHAPTER 2. CIVIL TRIAL COURT MANAGEMENT RULES
                                  PART 1. MANAGEMENT DUTIES

Rule 2,2         Trial Court Management

          Reference CRC, rules 3.700, 3.710-3.713,10.900, 10.901

          (Adopted, effective January 1,2000) (Amended, effective January 1,2007)

                                        PART 2. CASEFLOW MANAGEMENT

Rule 2.3 New Case Manasrement

        This mle applies to all civil cases with the exception of the following; (1) juvenile court matters;
(2) probate matters; (3) family law matters; and (4) civil cases which, based on subject matter, have been
assigned to a judge, or to more than one judge, for all purposes. For rules applicable to these exceptions,
see CRC 2.20, 2.30, 2.570-2.573, 2.585, 2.810-2.819, 2.830-2.834, 3.650, 3.700-3.735, 3.920-3.927,
3.1370, 3.1380-3.1385,3.1590-3.1591,3.1806, 5.590,10.900-10.901, 10.910,10.950-10.953,.

(a)       Purposes and Goals

          The purposes and goals of the San Mateo Superior Court Civil Case Management System
          effective January 1, 1992 are:
          (1)       To manage fairly and efficiently, from commencement to disposition, the processing of
          civil litigation.
          (2)    To prepare the bench and bar for full implementation of the Trial Court Delay Reiduction
          Act (A.B. 3820) on July 1,1992; and
          (3)      To encourage parties to agree to informal discovery early in the life of the case, to use
          standard form interrogatories and to promote alternative dispute resolution. Nothing in these
          rules is intended to prevent the parties from stipulating to an earlier intervention by the court by
          way of a case management conference, settlement conference or any other intervention that seems
          appropriate.
          (4)     In accordance ■with Sections 3.710-3.715, 10.900, 10.901 of the California Rules of
          Court, Local Rule 2.3 is adopted to advance the goals of Section 68603 of the Goyemment Code
          and Section 2.1 of the Standards of Judicial Administration recommended by the Judicial
          Council.

(b)       Team concept

          Begirming January 1, 1994 civil litigation will be managed primarily by a team of two program
          judges.

          The clerk will assign the case to a program judge at the time the complaint is filed. The case shall
          be managed by the assigned program judge until disposition or until the case is assigned to a trial
          department.




Div II - Rules                                             201                                  Revised 1/1/2012
Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 24 of 37




Superior Court of California, County of San Maieo

(c)       Cases filed after July 1,1992

          Upon the filing of a complaint after July 1, 1992, the case shall be subject to all of the civil case
          management system rules set forth below. Cases filed before July 1,1992 shall also be subject to
          these rules except for subsection (d) (Filing and service of pleadings; exceptions).

(d)       Filing and service of pleadings; exceptions.

          (1)      Complaint: Except as provided in paragraph 5 below, plaintiff shall within 60 days after
          filing of the complaint serve the complaint on each defendant along with:

                     (A)        A blank copy of the Judicial Council Case Management Statement;
                     (B)        A copy of Local Rule 2.3;
                     (C)        The Notice of Case Management Conference.
          If a matter has been submitted to arbitration pursuant to uninsured motorist insurance, the
          plaintiff shall file a notice to that effect with the court at the time of filing the complaint, or at the
          time the matter is submitted. The notice shall include the name, address and telephone number of
          the insurance company, along with the claim number or other designation under which the matter
          is being processed.

          (2)     Cross-complaint: Except as provided in paragraph (5) below, each defendant shall within.
          30 days after answering the complaint file any cross-complaint (within 50 days if compliance
          with a governmental claims statute is a prerequisite to the cross-complaint) not already served
          with the answer under Code of Civil Procedtue section 428.50 and serve with that cross­
          complaint:
                     (A)        A blank copy of the Judicial Council Case Management Statement;
                     (B)        A copy of Local Rule 2.3;
                     (C)       The Notice of Case Management Conference

          (3)     Responsive pleadings: Except as provided in paragraph 5 below, each party served with
          a complaint or cross-complaint shall file and serve a response within 30 days after service. The
          parties may by written agreement stipulate to one 15-day extension to respond to a complaint or
          cross-complaint.

          If the responsive pleading is a demurrer, motion to strike, motion to quash service of process,
          motion for a change of venue or a motion to stay or dismiss the case on forum non conveniens
          grounds, and the demurrer is overruled or the motion denied, a further respoi^ive pleading shall
          be filed within 10 days following notice of the ruling unless otherwise ordered. If a demurrer is
          sustained or a motion to strike is granted with leave to amend, an amended complaint shall be
          filed within 10 days following notice of the ruling unless otherwise ordered. The court may fix a
          time for filing pleadings responsive to such amended complaint.

          (4)    Proofs of service: Proofs of service must be filed at least 10 calendar days before the
          case management conference.

          (5)        Exceptions for longer periods of time to serve or respond:

                     (A)      Time to serve may be extended for good cause; Upon ex parte application to the
                     court, in compliance with California Rules of Court 3.1200 -3.1206, within 60 days of
                     the date the complaint was filed, plaintiff may obtain an extension of time to serve to a

Div n - Rules                                                202                                    Revised 1/1/2012
Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 25 of 37




Superior Courl of California, County of San Mateo

                      date on or before the case management conference, if good cause is shown by declaration
                      of counsel (or plaintiff filing in propria persona). An additional extension of the time to
                      serve (an initial extension if the application is by a cross-complainant) may be obtained
                      upon written application to the court upon good cause shown before the prior extension
                      has expired. The filing of a timely application for an extension will automatically extend
                 ■■   the time to save by five days, whether or not the application is granted.

                               Good cause will be found if the declaration shows that the action is filed against
                      a defendant who is an uninsured motorist, and the plaintiffs claim is subject to an
                      arbitration provision in plaintiffs contract of insurance. In determining good cause in
                      other cases, the court will give due consideration to any standards, procedures and
                      policies which have been developed in consultation with the bar of the county through the
                      bench-bar trial court delay committee.

                      (B)      Additional extension of time if uninsured motorist arbitration is pending. In
                      addition to any extension of time obtained pursuant to subsection (5)(A) above, if an
                      uninsured motorist arbitration is still pending between plaintiff and plaintiffs insurance
                      carrier 30 days prior to the expiration of the extension, plaintiff may obtain an additional
                      extension of time by an ex parte application supported by a declaration showing the
                      scheduled or anticipated date of the arbitration hearing and the diligence of plaintiff in
                      pursuing arbitration.

                      (C)      Time to respond may be extended for good cause: Before the time to respond
                      has expired, any party served with a complaint or cross-complaint may, with notice to all
                      other parties in the action, make ex parte application to the court upon good cause shown
                      for an extension of time to respond. The filing of a timely application for an extension
                      will automatically extend the time to respond by five days, whether or not the application
                      is granted.

(e)       Case management conference

          (1)     Date of conference: Unless the parties stipulate in writing and the court orders that the
          case be earlier referred to arbitration, a case management conference will be set by the clerk at the
          time the complaint is filed. (Government Code 68616)

          (2)     Attendance at the case management conference is mandatory for all parties or their
          attorneys of record.

          (3)     Plaintiff must serve the Notice of Case Management on all parties no later than 30
          calendar days before the conference, unless otherwise ordered by the Court.

          (4)   The Court will deem the case to be at-issue at the time of the confaence (Reference:
          CRC 3.714(a)) absent a showing of extraordinary circumstances.

          (5)      Tire conference may be set at an earlier date by order of the Court or by written
          stipulation of the parties.

          (6)     Designation of trial counsel: Trial counsel and, except for good cause shown, back-up
          trial counsel, must be specified at the case management conference. If such counsel is not
          specified, relief firom the scheduled trial date may not be obtained based upon the ground that
          counsel is engaged elsewhere.



Div II - Rules                                                203                                   Revised 1/1/2012
Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 26 of 37




Superior Court of CaJifomia, Couniy of San Mateo

          (7)        Conference orders: At the initial conference, the program judge will make appropriate
          pre-trial orders that may mclude the following:

                     (A)       An order referring the case to arbitration, mediation or other dispute resolution
                               process;
                     (B)       An order transferring the case to the limited jurisdiction of the superior court;
                     (C)       An order assigning a trial date;
                     (D)       An order identifying the case as one which may be protracted and determining
                               what special administrative and judicial attention may be appropriate, including
                               special assigmnent;
                    (E)        An order identifying the case as one which may be amenable to early settlement
                               or other alternative disposition technique;
                    (F)        An order of discovery; including but not limited to establishing a discovery
                               schedule, assignment to a discovery referee, and/or establishing a discovery cut­
                               off date;
                    (G)        An order scheduling the exchange of expert witness information;
                    (H)        An order assigning a mandatory settlement conference date pursuant to Local
                               Rule 2.3(k) and 2.4; and
                    (I)        Other orders to achieve the interests of justice and the timely disposition of the
                               case.

          (8)       CourtCall Telephonic Appearances

                    (A)        Reference CRC, Rule 3.670

                    (B)     Procedure. Telephonic appearances through the use of CourtCall, an independent
                    vendor, are permitted at case management conference hearings. A party wishing to make
                    a telephone appearance must serve and file a Request for Telephone Appearance Form
                    with CourtCall not less than five court days prior to the case management conference
                    hearing. Copies of the Request for CourtCall Appearance form and accompanying
                    information sheet are available in the Clerk’s office. There is a fee to parties for each
                    CourtCall appearance and fees are paid directly to CourtCall. CourtCall will fax
                    confirmation of the request to parties.

                    (Q       On the day of the case management conference hearing, cormsel and parties
                    appearing by CourtCall must check-in five minutes prior to the hearing. Check-in is
                    accomplished by dialing the courtroom’s dedicated toll-free teleconference number and
                    access code that will be provided by CourtCall in the confirmation. Any attorney or party
                    calling after the check-in period shall be considered late for the hearing and shall be
                    treated in the same manner as if the person had personally appeared late for the hearing.

                    (D)      At a case management conference, parties may be referred to an appropriate
                    dispute resolution (“ADR”) process (e.g., mediation, binding arbitration or neutral
                    evaluation). If parties are referred ADR, they must redial the dedicated toll-free
                    teleconference number immediately following their case management conference
                    appearance and use a second CourtCall access code to telephonically appear at the ADR
                    referral meeting with ADR staff. If a case has been referred to ADR, a party’s case
                    management conference appearance is not complete until they have also telephonically


Div II - Rules                                                    204                                Revised 1/1/2012
Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 27 of 37




Superior Court of California, County of San Mateo

                     appeared at the mandatory ADR referral. If parties are referred to judicial arbitration,
                     they do not have to appear at the ADR referral.

(f)       Case Management Statement

          At least 15 calendar days before the scheduled case management conference, each party shall file
          with the court and serve on all other parties a completed Judicial Council Case Management
          Statement. If the case is set for further case management conference hearing(s), all parties must
          file updated Case Management Statements 15 (fifteen) calaidar days prior to the scheduled
          hearings(s).

(g)       Appropriate Dispute Resolution, ADR, Policy Statement

          The Court finds it is in the best interests of parties to litigation to participate in appropriate
          dispute resolution procedures, including but not limited to mediation, neutral evaluation, private
          or judicial arbitration, voluntary settlement conferences, and the use of special masters and
          referees. Therefore, all parties shall stipulate to, or be referred to, an appropriate form of dispute
          resolution before being set for trial, unless there is good cause to dispense with this requirement.
          Parties are encouraged to stipulate to judicial arbitration or ADR prior to the case management
          conference.

(b)       Stipulations to Arbitration

          (1)      If the case is at issue, and all counsel and each party appearing in propia persona stipulate
          in writing to judicial arbitration prior to the case management conference, discovery will remain
          open following judicial arbitration. A written stipulation to judicial arbitration must be filed with
          the clerk and a copy immediately sent to the Master Calendar Coordinator at least 10 calendar
          days before the case management conference in order to avoid the need to appear at that
          conference. A written stipulation to arbitrate will be deemed to be without a limit as to the
          amount of the award unless it expressly states otherwise.

          (2)     It is the policy of this court to make every effort to process cases in a timely manner.
          Parties who elect or are ordered by the court to judicial arbitration must complete the arbitration
          hearing within the time frame specified by the court.

                  Parties who wish to continue the arbitration hearing after the jurisdictional time frame
         must submit a court provided form entitled "Ex Parte Motion and Stipulation for contirmance of
         Judicial arbitration Hearing. " Parties can obtain a copy of the form by contacting the court’s
         judicial arbitration administrator [See Local Rule 10.1(d)(1)]. Continuances without adequate
          grounds will not be considered. A case management judge will either grant or deny the request
         for continuance. If the request is denied, the case may be assigned a trial date. If the request is
         granted, the judge will impose a new deadline by which the arbitration must be completed.

          (3)     Parties who wish to change their election from judicial arbitration to another form of
          ADR must file a “Stipulation and [Proposed] Order to [Mediation, Neutral Evaluation, etc.] in
          Lieu of [Court-Ordered] Judicial Arbitration” with the Clerk of the Court. The Stipulation must
          state that parties have; (i) notified both the judicial arbitration and ADR coordinators; (ii)
          cancelled the judicial arbitration hearing: (iii) scheduled the ADR session within five months of
          the previously scheduled judicial arbitration hearing; and (iv) stipulated to a trial date, which is
          not more than six months from the previously scheduled judicial arbitration hearing.

(i)       Stipulations to Private ADR


Div n - Rules                                              205                                   Revised 1/1/2012
Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 28 of 37




 Superior Court of California. County of San Mateo

           (1)      If a case is at issue and all counsel and each party appearing in propria persona stipulate
           in writing to ADR and file a completed Stipulation and Order to ADR with the clerk of the court
           at least ten (10) calendar days before the first scheduled case management conference, that
           conference shall be continued 90 days. The court shall notify all parties of the continued case
           management conference.
           (2)     If counsel and each party appearing in propria persona are unable to agree upon an
           appropriate ADR process, they shall appear at the case management conference.
           (3)      Following an appearance at a case management conference hearing, parties shall, within
           21 calendar days , file a completed Stipulation to ADR and Proposed Order identifying the name
           of the ADR provider, date of ADR session and the names of those who will be in attendance at
           the ADR session. The completed Stipulation to ADR and Proposed Order shall be filed with the
           court by plaintiff’s counsel. The parties, through counsel, if represented, shall confer with the
           court’s Multi-Option ADR Project (M,A.P.) staff if they cannot agree on a provider. Plaintiffs
           counsel, shall additionally, send a copy of the completed Stipulation to the court’s M.A.P. offices
           within the same 21-day period.
           (4)       All parties and counsel shall participate in the ADR process in good faith.
           (5)     To maintain the quality of ADR services the court requires cooperation firom all parties,
           counsel and ADR providers in completing ADR evaluation forms, and returning these forms to
           the M. A.P. offices within 10 calendar days of the completion of the ADR process.
          (6)     ADR Program Complaint Policy If mediation session participants have a concern about
          the mediation process or the conduct of a mediator affiliated with the court’s program, the court
          encourages them to speak directly with the mediator first. In accordance with California Rules of
          Court §3.865 et seq., parties may also address written conplaints, referencing the specific Rule of
          Court allegedly violated, to the Court’s Civil ADR Program Coordinator. (For complete
          complaint procedure guidelines, see court web site: www.sanmateocourt.org/adr/civin
          (7)      In accordance with the Code of Civil Procedure, section 1033.5(c)(4), the court, in its
          discretion, may allow the prevailing party at trial the fees and expenses of the ADR provider,
          unless there is a contrary agreement by the parties.

0)        Setting Short Cause Matters

          If the parties agree that the time estimated for trial is 5 hours or less prior to the conference, a
          written stipulation shall be filed at least 10 calendar days before the case management conference
          in order to avoid the need to appear at that conference and a copy immediately sent to the Master
          Calendar Coordinator. In the absence of a stipulation, either party may file a motion to have the
          matter designated a "short cause" and set the case accordingly. All such matters shall be
          presumed short cause unless the contrary is established at the hearing on the motion.

(k)       Law and Motion

          All law and motion matters shall be heard by the regularly assigned Law and Motion judge.

(I)       Settlement Conferences

          All cases not assigned to arbitration or some other dispute resolution mechanism will be assigned
          two settlement conference dates, the first of which will be at the earliest practicable date under
          the circumstances presented by the case, and the second within approximately two
          weeks prior to the assigned trial date.



Div 11 - Rules                                              206                                    Revised 1/1/2012
Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 29 of 37




Superior Court of California, County of San Mateo

          Cases assigned to arbitration or other form of ADR may be subjected to a settlement conference
          prior to the arbitration or ADR process, but will be assigned to a pre-trial settlement conference
          only if the arbitration/ADR procedure fails to resolve the case.

          All cases which fail to resolve by the trial date will be subject to an additional settlement
          conference on the trial date.

          All settlement conferences shall be subject to the requirements specified in Local Rule 2.4.

(m)       Sanctions

          Sanctions pursuant to CRC 2.30 shall be imposed for any violation of the civil case management
          system rules. The minimum sanction imposed shall be $150.00 payable to the court; sanctions
          payable to the court may be larger where appropriate and will be in addition to appropriate
          attorney fees and calendar changes, including any appropriate change in calendar status of the
          action.

          Sanctions mandated hereby may be waived by the judge conducting the conference only upon an
          application showing good cause why sanctions should not be imposed.

          (Adopted, effective July 1, 1996)(Amended, effective January 1,2000) (Amended, effective January 1, 2003)
          (Amended effective July 1, 2003) (Amended, effective January 1, 2005)(Araended, effective January 1, 2006)
          (Amended, effective January I, 2007) (Amended, effective January 1, 2010)

Rule 2.3.1 Orders to Show Cause re: Dismissals

(a)     A hearing on an order to show cause why the case should not be dismissed for failure to prosecute
the matter shall be set at the two year anniversary of the filing of the complaint and/or cross-complaint.

(b)       An order to show cause hearing shall be set 45 days after court’s receipt of notice of settlement.

(c)      An order to show cause hearing regarding dismissals may be set by the court to achieve the
interests of justice and the timely disposition of the case.

(d)      An order to show cause hearing re: failure to complete judicial arbitration within the court-
ordered time frame may be heard during the case management calendar. Sanctions may be imposed and a
trial date may be assigned.

          (Adopted, effective January 1, 2000) (Amended, effective January 1,2003)(Amended, effective January 1,2006)

Rule 2.4 Settlement Conference

          Reference: California Rule of Court, rule 3.138.

(a)       At all settlement conferences, notwithstanding any other Rule:

          (1)     The attorney who will try the case or an informed associate with full authority to
          negotiate a settlement of the case shall personally attend.

          (2)     Any persons whose consent is required to authorize settlement shall personally attend;
          those parties that are corporations shall have in attendance an officer or other employee with
          authority to bind the corporation. Powers of attorney, oral or written, granting counsel settlement
          authority are unacceptable as a substitute for personal attendance at this conference. Defendant
          and cross-defendant shall personally attend if there is no insurance coverage, if there is an
Div 11 - Rules                                                   207                                       Revised 1/1/2012
                       Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 30 of 37




                                                                                                                                                       CM-110
         ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. Slate Bar number, and address):                                             FOR COURT USE ONLY




                       TELEPHONE NO.:                             FAX NO. (Opitonal):

          E-MAJL ADDRESS (Optional):

             ATTORNEY FOR fWeme;;

         SUPERIOR COURT OF CALIFORNIA. COUNTY OF
           STREET ADDRESS:

          MAILING ADDRESS:

         CITY AND ZIP CODE:

                BRANCH NAME:


             PLAINTIFF/PETITIONER:
  DEFENDANT/RESPONDENT:

                                           CASE MANAGEMENT STATEMENT                                            CASE NUMBER:

  (Check one):                 CD          UNLIMITED CASE            CZ] LiMITEDCASE
                                           (Amount demanded              (Amount demanded is $25,000
                                           exceeds $25,000)              or less)

  A CASE MANAGEMENT CONFERENCE is scheduled as follows:
 Date:                                                    Time:                         Dept.:               Div.:                     Room:
 Address of court (if different from the address above):


     I           I Notice of Intent to Appear by Telephone, by (name):

                        INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided.
1.          Party or parties (answer one):
            a.     I     I   This statement is submitted by party (name):
            b.     I     I   This statement is submitted jointly by parties (names):



2.          Complaint and cross-complaint (to be answered by plaintiffs and cross-complainants only)
            a. The complaint was filed on (date):
            b.     I     I   The cross-complaint, if any, was filed on (date):

3.         Service (to be answered by plaintiffs and cross-complainants only)
            a.           ]   All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
            b.     I     I   The following parties named in the complaint or cross-complaint
                             (1)       I    I have not been served (specify names and explain why not):

                             (2)   I        I   have been served but have not appeared and have not been dismissed (specify names):

                             (3)   I        I have had a default entered against them (specify names):


           c.            ]   The following additional parties may be added (specify names, nature of involvement in case, and date by which
                             they may be served):



4.         Description of case
           a. Type of case in □□                    complaint          ]    cross-complaint      (Describe, including causes of action):




                                                                                                                                                       Page 1 of 5
Form Adopted lor Mandatory Use
  Judids) Council of California                                 CASE MANAGEMENT STATEMENT                                                       Cal. Rules of Court,
                                                                                                                                                 rules 3.720-3.730
   CM-110(Rov. Ju}yl.20it|                                                                                                                       Mvw.courts. co.gov
                  Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 31 of 37




                                                                                                                                                  CM-110
                                                                                                              CASE NUMBER:
            PLAINTIFF/PETITIONER:
   DEFENDANT/RESPONDENT:

 4. b.        Provide a brief statement of the case, including any damages. (If personal injury damages are sought, specify the injury and
              damages claimed, including medical expenses to date (indicate source and amount], estimated future medical expenses, lost
              earnings to date, and estimated future lost earnings. If equitable relief is sought, describe the nature of the relief)




       I      I     (If more space is needed, check this box and attach a page designated as Attachment 4b.)
 5.    Jury or nonjury trial
       The party or parties request            I    I a jury trial   I   I a nonjury trial.   (If more than one party, provide the name of each party
       requesting a jury trial):

 6.    Trial date
       a. I     I The trial has been set for (date):
       b. I-----1 No trial date has been set. This case will be ready for trial within 12 months of the date of the filing of the complaint (if
                  not, explain):

       c.     Dates on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability):


 7. Estimated length of trial
    The party or parties estimate that the trial will take (check one):
       a.     I      I days (specify number):
       b.     I      I hours (short causes) (specify):


 8. Trial representation (to be answered for each party)
      The party or parties will be represented at trial I  I by the attorney or party listed in the caption                  I   I by the following;
      a. Attorney;
      b. Firm;
      c. Address;
      d. Telephone number;                                                      f. Fax number;
      e. E-mail address;                                                        g. Party represented;
    I    I Additional representation is described in Attachment 8.
9. Preference
   I   I This case is entitled to preference (specify code section):
10. Alternative dispute resolution (ADR)
      a.      ADR information package. Please note that different ADR processes are available in different courts and communities; read
              the ADR information package provided by the court under rule 3.221 for information about the processes available through the
              court and community programs in this case.
            (1) For parties represented by counsel; Counsel I___I has I          1 has not           provided the ADR information package identified
                in rule 3.221 to the client and reviewed ADR options with the client.
            (2) For self-represented parties; Party L           I has I___I has not reviewed the ADR information package identified in rule 3.221.
      b. Referral to judicial arbitration or civil action mediation (if available).
            (1) □□ This matter is suWect to mandatory judicial arbitration under Code of Civil Procedure section 1141.11 or to civil action
                   mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                   statutory limit.
            (2) I      I     Plaintiff elects to refer this case to judiciai arbitration and agrees to limit recovery to the amount specified in Code of
                             Civil Procedure section 1141.11.
            (3) I      I     This case is exempt from judicial arbitration under rule 3.811 of the California Rules of Courier from civil-action
                             mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):


CM-110 (Rev. July 1. 2011}                                                                                                                        Page 2 of 5
                                                        CASE MANAGEMENT STATEMENT
               Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 32 of 37




                                                                                                                                    CM-HO
       PLAINTIFF/PETITIONER;                                                                     CASE NUMBER;


  DEFENDANT/RESPONDENT:


 10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, or
        have already participated in (check all that apply and provide the specified information):


                             The party or parties completing   If the party or parties completing this form in the case have agreed to
                             this form are willing to          participate in or have already completed an ADR process or processes,
                             participate in the following ADR indicate the status of the processes (attach a copy of the parties'ADR
                             processes (check all that apply): stipulation):


                                                                      J Mediation session not yet scheduled

                                                                      ] Mediation session scheduled for (date):
    (1) Mediation
                                                                      ] Agreed to complete mediation by (date):

                                                                      ] Mediation completed on (date):


                                                                     ] Settlement conference not yet scheduled

   (2) Settlement
       conference
                                          □                          ] Settlement conference scheduled for (date):

                                                                     ] Agreed to complete settlement conference by (date):

                                                                     ] Settlement conference completed on (date):


                                                                     ] Neutral evaluation not yet scheduled

                                                                     ] Neutral evaluation scheduled for (date):
    (3) Neutral evaluation
                                                                     ] Agreed to complete neutral evaluation by (date):

                                                                     ] Neutral evaluation completed on (date):


                                                                     3 Judicial arbitration not yet scheduled

  (4) Nonbinding judicial                                            ] Judicial arbitration scheduled for (date):
      arbitration
                                                                     ] Agreed to complete judicial arbitration by (date):

                                                                     3 Judicial arbitration completed on (date):


                                                                     J Private arbitration not yet scheduled

  (5) Binding private                                                3 Private arbitration scheduled for (dote):
                                         CZ3
      arbitration
                                                                     3 Agreed to complete private arbitration by (date):
                                                                     ] Private arbitration completed on (date):.


                                                                     3 ADR session not yet scheduled

                                                                     ] ADR session scheduled for (date):
   (6) Other (specify'):
                                                                     3 Agreed to complete ADR session by (date):

                                                                     3 ADR completed on (date):


C.M-11GIROV. July 1,2011)                                                                                                         Page 3 of 5
                                            CASE MANAGEMENT STATEMENT
                        Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 33 of 37




                                                                                                                  CASE NUMBER;
              PLAINTIFF/PETITIONER;

   DEFENDANT/RESPONDENT:

 11. insurance
        a.         I       I Insurance carrier, if any, for party filing this statement (name):
        b.             Reservation of rights;    I      I Yes    I '   I No
        c.         I       I Coverage issues will significantly affect resolution of this case (explain):




 12. Jurisdiction
        Indicate any matters that may affect the court’s jurisdiction or processing of this case and desaibe the status.
         I             I Bankruptcy I       I Other (specify):
     Status;

13. Related cases, consolidation, and coordination
    a. I    I There are companion, underlying, or related cases.
                            (1) Name of case;
                            (2) Name of court;
                            (3) Case number;
                            (4) Status;
               I          I Additional cases are described in Attachment 13a.
        b.     I          IA motion to       I       I consolidate            ] coordinate    will be filed by (name party):

14. Bifurcation
               ] The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
                 action (specify moving party, type of motion, and reasons):



15. Other motions
    I          I The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):




 16. Discovery
         a.               ] The party or parties have completed all discovery,
         b. I             I The following discovery will be completed by the date specified (describe all anticipated discovery):
                            Party                                         Description                                               Date




         c.               ] The following discovery issues, including issues regarding the discovery of electronically stored information, are
                            anticipated (specify):




                                                                                                                                                 P3aB4otS
CM-110|Rev. July 1.2011)
                                                              CASE MANAGEMENT STATEMENT
              Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 34 of 37




                                                                                                                                   CM-HO
                                                                                                  CASE NUMBER:
        PLAINTIFF/PETITIONER:

  DEFENDANT/RESPONDENT;


 17. Economic litigation
     a. I I This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
            of Civil Procedure sections 90-98 will apply to this case.
     b. I I This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
            discovery will be filed (if checked, explain specifically why economic litigation procedures relating to discovery or Mai
            should not apply to this case):




18. Other issues
    I  I The party or parties request that the following additional matters be considered or determined at the case management
         conference (specify):




19. Meet and confer
    a. I  I The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
            of Court (if not, explain):



       b. After meeting and conferring as required by rule 3.724 of the California Rules of Court, the. parties agree on the following
          (specify):




20. Total number of pages attached (if any):________
I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
the case management conference, including the written authority of the party where required.

 Date:




                            (TYPE OR PRINT NAME)                                              (SIGNATURE OF PARTY OR ATTORNEY)




                            (TYPE OR PRINT NAME)                                              (SIGNATURE OF PARTY OR ATTORNEY)

                                                                             I    I Adclitional signatures are attached.




                                                                                                                                    Pago 5 of 5
CM-llOfRev. Juhy 1, 20111
                                                   CASE MANAGEMENT STATEMENT
        Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 35 of 37




                                   FOR ATTORNEYS AND PARTffiS




                                                                     >

  1.1      Q. Wiat is the nonretundable jury A; At least one party demandmg a jury on each side of a civil
           fee?                              case must pay a non-refundable fee of one himdred fifty
                                             dollars (SI 50), unless tlie fee has been paid by another party
                                             on the same side of tire case. (Code Civ. Proc., § 631 (b).) ).)
                                             If there are multiple plaintiffe and/or defendants in the same
                                             case, only one jury fee per side is required to avoid waiver of
                                             a jury under Code of Civil Procedure section 631(f).
 1.2      Q; What are the deadlines for      A; The nonrefundable jury fee must be paid on or before the
          paying the nonrefundable jury fee? date scheduled for the initial case management conference in
                                             the action, except as follows;

                                              1. In unlawful detainer actions the fees shall be due at least
                                                 five days before the date set for trial.

                                              2.    If no case management conference is scheduled in a civil
                                                   action, or the initial case management conference occurred
                                                   before June 28,2012 and the initial complaint was filed
                                                   after July 1,2011, the fee shall be due no later than 365
                                                   calendar days after the filing of the initial complaint.

                                             3. If the initial case management conference was held before
                                                June 28,2012 and the initial complaint in the case was
                                                filed before July 1,2011, the fee shall be due at least 25
                                                calendar days before the date initially set for trial.

                                             4. Ifthepartyrequestingajuiy hasnotappeared before the
                                                initial case management conference, or first appeared more
                                                than 365 calendar days after the filing of the initial
                                                complaint, tlie fee shall be due at least 25 calendar days
                                                before the date initially set for trial. (Code Civ. Proc. §
                                                631(c).)




Adnunistrative Office of tlie Courts         Page 1 of 3                 Dated: September 17,2012
       Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 36 of 37




  L3      Qs What if a party misses the        A: Except under tire circumstances provided in Code of
          deadline'to pay the                  Civil Procedure section 631(d), (discussed in FAQ 1.4), a
          nonrefiindable jury fee?             party has waived the right to a trial by jury in that action, ,
                                               unless another party on the same side of the case timely
                                               paid the nonrefundable jury fee. (Code Civ. Proc.,
                                               § 631(f)(5).)

                                               Note; The court may, in its discretion upon just temis,
                                               allow atrial by jury despite tlie waiver. (Code Civ. Proc.,
                                               § 631(g).)

 1.4      Q: What if a party missed a         A: If a party failed to timely pay a nonrefundable jury fee that
          deadline to pay the nonrefundable   was due between June 27,2012, and November 30, 2012,
         jury fee between June 27,2012        inclusive, the party will be relieved of a jury waiver on that
         and November 30,2012?                basis only, if fte party pays the fee on or before December 31,
                                              2012 or 25 calendar days before the date initially set for trial,
                                              whichever is earlier. (Code Civ. Proc., § 631(d).)

1.5      Q: May a clerk accept                A: There is nothing in the recent amendments to Code of
        payment of a nonrefundable            Civil Procedure section 631 that directs or authorizes courts
        jury fee after the deadline has       to refuse a late payment of the nonrefundable jury fee.
        passed?                               Absent this direction .or authority, the clerk likely should
                                              accept advance jury fees tendered by a party, provide a
                                              receipt, and record in the court file ^e date the fees were
                                              received. (See People v. Punches (1998) 67 CalApp.4th
                                              240,244 [court clerks “must act in strict conformity with
                                              statutes, rules, or orders of the court” defining their duties,
                                              and have “no power to decide questions of law nor any
                                              discretion in performing” their duties.])

                                              Note: Except as provided in Code of Civil Procedure
                                              section 631(d), only a judge has the authority to grant a jury
                                              trial following a waiver.

1.6      Q; Is payment of the                 A: No. Only parties that want to retain the right to a jury
        nonrefundable jury fee                must pay the nonrefundable jury fees..
        required if the party does not
        want to retain the right to a
        jury in the action?

 .7     Qs May the nonrefundable              A: Yes. A court may (but is not required to) waive jury fees
        jury fee be waived because of a       and expenses, and other fees or expenses itemized in an
        party’s financial condition?          application for a fee waiver under rule 3.56(1) and (6) of the
                                              California Rules of Court




Administrative Office of the Courts            Page 2 of3                 Dated: September 17,2012
             Case 3:18-cv-07215-JSC Document 1-1 Filed 11/29/18 Page 37 of 37




       1.8      Qs May the court waive the              A: No. Government Code section 6103 explicitly states;
                norurefundable jury fee for             “This section does not apply to civil Jury fees or civil jury
                government entities under               deposits.” Although this exception to the fee waiver for
                Government Code section 6103?           pvemment entities predates the creation of the nonrefundabli
                                                       jury fee, the plain language of the exception applies to the
                                                       nonrefundable jury fee.
       1.9      Q: If more than one party on a         A: No. Code of Civil Procedure 631 (b) requires “a/ least one
               side pays the nonrefundable jury        party demanding a jury on each side” to pay the
               fee, is any refund of the additional    nonrefundable jury fee, “unless the fee has been paid by
               fee due?                                another party on the same side of the case.” (Emphasis
                                                       added.) In addition, Code of Civil Procedure section 631.3,
                                                      which governs refunds ofjury fees states in subdivision (c)’
                                                      that the “fee described in subdivision (b) of Section 631 shall
                                                      be nonrefundable and is not subject to this section. Therefore,
                                                      although they are not required to pay the jury fee, if additional
                                                      parties on a side pay the nonrefundable jury fee, that fee is still
                                                      nomefundable. The additional fee may not be used to offset
                                                      actual juror fees or mileage, either.
     l.IO      Q: Are any jury fees refundable?        A; Yes. Any $150 advance jury fee deposited before June
                                                       28,2012 may be refunded upon request of aparty as provided
                                                       under Code of Civil Procedure section 631.3. Similarly, any
                                                      jury fees other than the $150 advance jury fees that are
                                                      deposited, but not used, may be refunded upon request of a
                                                      party as provided under Code of Civil Procedure section
)                                                     631.3.




    Administrative Office of the Courts               Page 3 of3               Dated: September 17, 2012
